Exhibit 10.1
AMENDMENT NUMBER THREE TO THE
METLIFE AUXILIARY PENSION PLAN
(As amended and restated effective January 1, 2008)
              The MetLife Auxiliary Pension Plan is hereby amended, effective
January 1, 2009, as follows:

          1.   Part I, Article 4, Section 4.2 is hereby amended by adding the
following after the final paragraph:           “Notwithstanding the provisions
of (a) above, Final Average Compensation that can be taken into account to
determine each Participant’s benefit under this Plan cannot exceed
$4.6 million.”           2.   Part I, Article 4, Section 4.6 is hereby amended
by adding the following after the final paragraph:           “Notwithstanding
any other provisions of this Section 4.6, Final Average Compensation that can be
taken into account to determine each Participant’s benefit under this Plan
cannot exceed $4.6 million.”                     IN WITNESS WHEREOF, the Company
has caused this Amendment to be adopted in its name and behalf this 25th day of
March, 2009, by its officer thereunto duly authorized.

                      METROPOLITAN LIFE INSURANCE COMPANY
 
           
 
      By:   /s/ Margery Brittain
 
           
 
          Margery Brittain, Plan Administrator
 
           
ATTEST:
           
 
           
/s/  Bonita Haskins
 
           

